Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154808                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  SOUTHEAST MICHIGAN SURGICAL                                                                                        Justices
  HOSPITAL, LLC, d/b/a SOUTHEAST
  MICHIGAN SURGICAL HOSPITAL
  and JAMIE LETKEMANN,
             Plaintiffs-Appellants,
  v                                                                SC: 154808
                                                                   COA: 323425
                                                                   Wayne CC: 11-015300-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 9, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Bazzi v Sentinel Insurance Company (Docket No. 154442) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 17, 2017
           a0510
                                                                              Clerk